[Cite as State v. Stychno, 2022-Ohio-4063.]



                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

STATE OF OHIO,                                   CASE NO. 2022-T-0086
CITY OF WARREN,

                 Plaintiff-Appellee,             Criminal Appeal from the
                                                 Warren Municipal Court
        - vs -

CATHERINE STYCHNO,                               Trial Court No. 2021 TRC 002039

                 Defendant-Appellant.


                                         MEMORANDUM
                                           OPINION

                                    Decided: November 14, 2022
                                    Judgment: Appeal dismissed


Enzo Cantalamessa, Warren City Law Director, 141 South Street, S.E., Warren, OH
44481 (For Plaintiff-Appellee).

Catherine Stychno, pro se, Trumbull County Sheriff’s Office, 150 High Street, N.W.,
Warren, OH 44481 (Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Appellant, Catherine Stychno, filed a pro se notice of appeal with the

Warren Municipal Court on August 18, 2022. No judgment entry was attached to the

notice of appeal, but the notice indicates that appellant appeals an August 12, 2022 entry

in Warren M.C. No. 2021 TRC 002039.

        {¶2}     The trial court docket reflects that appellant was found guilty of driving while

under the influence on February 7, 2022. She violated probation and was resentenced
on May 3, 2022. The last entry on the docket is from June 13, 2022, where appellant’s

motion for early release was denied.

       {¶3}   A copy of the judgment entry or entries being appealed shall be attached to

an appellant’s notice of appeal. Loc.R. 3(C)(2).

       {¶4}   Appellant failed to attach a copy of the entry for which she appeals pursuant

to Loc.R. 3(C)(2). Further, there is no August 12, 2022 entry listed on the trial court docket

as referenced by appellant.

       {¶5}   Accordingly, the appeal is hereby sua sponte dismissed.



CYNTHIA WESTCOTT RICE, J.,

JOHN J. EKLUND, J.,

concur.




                                              2

Case No. 2022-T-0086